






QUESTAR CORPORATION
LONG-TERM STOCK INCENTIVE PLAN


PERFORMANCE SHARE AWARD AGREEMENT


THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”) is made as of this
_____ day of February, 2015 (the “Effective Date”), between Questar Corporation,
a Utah corporation (the “Company”), and ______________ (the “Grantee”).


1.    Grant of Performance Shares. Subject to the terms and conditions of this
Agreement and the Company’s Long-Term Stock Incentive Plan (the “Plan”), the
Company hereby issues to the Grantee the right to receive a number of
Performance Shares calculated in the manner set forth in Appendix A hereto,
based on the achievement of one or more Performance Goals that must be attained
over a relevant Performance Period, and assuming a target award of «F7»
Performance Shares (the “Target Shares”). Each Performance Share actually earned
and vested in accordance with this Agreement and Appendix A hereto represents
the right to receive one share of the Company’s no par value common stock
(“Common Stock”), or a cash payment equal to the Fair Market Value of same, on
the terms and subject to the conditions of this Agreement. Terms not defined
herein shall have the meanings ascribed to them in the Plan.


2.    Vesting; Termination of Employment; Forfeiture.


(a)    General. Except as set forth below, the Grantee will vest and become
entitled to any Performance Shares earned in accordance with this Agreement and
Appendix A hereto only if the Grantee remains in the continuous employment of
the Company and its Affiliates from the Effective Date through the last day of
the Performance Period.


(b)    Termination of Employment. If the Grantee terminates employment with the
Company and its Affiliates for any reason other than death, Disability, or
Retirement prior to the last day of the Performance Period, the Grantee shall
forfeit any and all interest under this Agreement and shall forfeit the right to
receive any Performance Shares hereunder.


(c)    Death, Disability, or Retirement. If the Grantee terminates employment
with the Company and its Affiliates on account of death, Disability, or
Retirement (as defined below) prior to the last day of the Performance Period,
the Grantee shall receive a pro rata portion of the Performance Shares that
would otherwise have been received for the Performance Period, in an amount
equal to the product of (x) the number of Performance Shares that would have
been earned in accordance with the provisions of Appendix A had the Grantee
remained in the continuous employment of the Company or its Affiliates through
the last day of the Performance Period, multiplied by (y) the ratio between (i)
the number of full months of employment completed from the first day of the
Performance Period to the date of termination of employment and (ii) the number
of full months in the Performance Period. “Retirement” shall mean the Grantee’s
voluntary termination of employment with the Company and its Affiliates on or
after age 55 with at least 10 years of service; provided that such retirement
occurs no earlier than 12 months after the first day of the Performance Period,
or such other retirement as shall be approved by the Committee in its
discretion.


4.    Payment. Except as provided in Section 5, as soon as practicable after the
end of the Performance Period the Committee shall determine the number of
Performance Shares that have been earned and vested in accordance with the
Appendix A and the terms and conditions of this Agreement. Payment for earned
and vested Performance Shares shall be made in cash or in shares of Common
Stock, or any combination thereof, as determined by the Committee in its sole
and absolute discretion. In the event the Committee determines to pay cash for
any earned and vested Performance Shares, the amount distributable shall be
based on the Fair Market Value of the Company’s Common Stock on the date that
the Committee makes its determination as to the number of Performance Shares
that were earned for the Performance Period or the shortened Performance Period
if Section 5 is applicable (the “Determination Date”). If Section 5 is not
applicable, all payments shall be made as soon as administratively practicable
after the Determination




--------------------------------------------------------------------------------




Date, but in any event in the calendar year following the calendar year in which
the Performance Period ends. If Section 5 is applicable, all payments shall be
made as soon as administratively practicable after the Restricted Shares (as
defined below) become vested, but in any event with the period ending on the
later to occur of the date that is two and a half months from the end of the tax
year that includes the applicable vesting date.


5.    Change in Control.


(a)    Notwithstanding anything in this Agreement or in Appendix A to the
contrary, upon the occurrence of a Change in Control (as defined in the Plan),
the Performance Period for purposes of this Section 5 only shall end on such
date, and a determination shall be made on such date as to the number of
Performance Shares earned using the metrics set forth in Appendix A hereto as
applied to such shortened Performance Period. Such earned Performance Shares
shall be referred to as Restricted Shares. The Restricted Shares shall remain
subject to the vesting, forfeiture and other provisions set for in Section 2
applicable to Performance Shares without regard to the shortened Performance
Period used for purposes of this Section 5 and to other provisions in the
Agreement applicable to Performance Shares. For the avoidance of doubt, except
for the limited purpose of determining the number of Restricted Shares, the term
“Performance Period” shall continue to refer to the Performance Period
established on the Effective Date of this Agreement, and references to
Performance Shares shall include the Restricted Shares. Notwithstanding any
provision in this Agreement to the contrary, the Restricted Shares shall
immediately vest in full and the forfeiture provisions applicable to the
Restricted Shares shall lapse if before the third anniversary of the Change of
Control the Grantee has a Termination of Service (i) due to termination of
employment by the Company (or its successor) without Cause (as defined below) or
(ii) due to termination of employment by the Grantee for Good Reason (as defined
below). In addition, in the event that (i) a Change of Control occurs, and (ii)
the surviving corporation or the acquiring corporation fails to either (1)
continue or assume the Restricted Shares or (2) substitute or replace the
Restricted Shares with or convert the Restricted Shares into similar stock
awards (it being understood that similar stock awards include, but are not
limited to, awards to acquire the same consideration paid to the stockholders or
the Company, as the case may be, pursuant to the Change of Control), then all of
the unvested Restricted Shares shall immediately vest in full and the forfeiture
provisions applicable to the Restricted Shares shall lapse as of the date
immediately preceding the Change of Control.


(b)    Definitions. For purposes of this Agreement:


(i)Cause.    “Cause” means: (1) the willful and continued failure of the Grantee
to perform substantially the Grantee’s duties with an Employer (other than any
such failure resulting from incapacity due to physical or mental illness),
following written demand for substantial performance delivered to the Grantee by
the Board or the Chief Executive Officer of the Company; or (2) the willful
engaging by the Grantee in conduct which is materially injurious to an Employer.
For purposes of this definition, no act or failure to act on the part of the
Grantee shall be considered “willful” unless it is done, or omitted to be done,
by the Grantee without reasonable belief that the Grantee’s action or omission
was in the best interests of the Company or any Affiliate. The Company, acting
through its Board of Directors or the Chief Executive Officer, must notify the
Grantee in writing that the Grantee’s employment is being terminated for
“Cause.” The notice shall include a list of the factual findings used to sustain
the judgment that the Grantee’s employment has been terminated for “Cause.”


(ii)Good Reason. “Good Reason,” with respect to the Grantee’s termination of
employment, means any of the following events or conditions which occur without
the Grantee’s written consent, and which remain in effect after notice has been
provided by the Grantee to the Company of such event or condition and the
expiration of a 30 day cure period: (1) a material diminution in the Grantee’s
base compensation; (2) a material diminution in the Grantee’s authority, duties,
or responsibility; (3) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Grantee is required to report,
including a requirement that the Grantee report to a corporate officer or
employee instead of reporting directly to the Board; (4) a material diminution
in the budget over which the Participant retains authority; (5) a material
change in the geographic location at which the Participant performs services;
and (6 any other action or inaction that constitutes a material breach by an
Employer of the agreement(s) under which the Grantee provides services to the
Employer The Grantee’s notification to the Company




--------------------------------------------------------------------------------




must be in writing and must occur within a reasonable period of time, not to
exceed 90 days, following the Grantee’s discovery of the relevant event or
condition.


6.    No Rights of a Stockholder. The Grantee shall have no voting or other
rights as a stockholder of the Company with respect to this award. In the event
the Grantee receives shares of Common Stock in payment of earned and vested
Performance Shares, the Grantee shall have all of the rights of a stockholder of
the Company with respect to such shares as and when the Grantee becomes the
stockholder of record of such shares. The Grantee’s right to receive payments
earned under this Agreement shall be no greater than the right of any unsecured
general creditor of the Company.


7.    Adjustments to Performance Shares.


(a)    In the event of any stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, grant of warrants or rights offering to
purchase Common Stock at a price materially below fair market value or other
similar corporate event affecting the Common Stock, the Committee shall adjust
the award issued hereunder in order to preserve the benefits or potential
benefits intended to be made available under this Agreement. All adjustments
shall be made in the sole and exclusive discretion of the Committee, whose
determination shall be final, binding and conclusive. Notice of any adjustment
shall be given to the Grantee.


(b)    Notwithstanding Section 7(a), if there shall occur a merger,
consolidation or plan of exchange involving the Company pursuant to which the
outstanding shares of Common Stock of the Company are converted into cash or
other stock, securities or property, or a sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, the assets of the Company, the Board may provide that any
unvested Performance Shares or Restricted Shares shall be converted into,
replaced with or have substituted therefore (i) performance shares, restricted
shares or restricted stock units for stock of the surviving or acquiring
corporation in the applicable transaction, with the amount and type of shares
subject thereto to be conclusively determined by the Committee or the Board,
taking into account the relative values of the companies involved in the
applicable transaction and the exchange rate, if any, used in determining shares
of the surviving corporation to be held by the former holders of the Company’s
Common Stock following the applicable transaction, and disregarding fractional
shares or (ii) other similar stock awards (it being understood that similar
stock awards include, but are not limited to, awards to acquire the same
consideration paid to the stockholders or the Company, as the case may be,
pursuant to the transaction).


8.    Tax Withholding Obligations. Upon payment of cash or Common Stock pursuant
to this Agreement, the Grantee shall make appropriate arrangements with the
Company to provide for payment of all applicable tax withholdings. The Grantee
may elect to pay such withholdings by having the Company withhold from shares of
Common Stock paid hereunder a number of shares having an aggregate Fair Market
Value equal to the minimum amount required to be withheld or such lesser amount
as may be elected by the Grantee; provided however, that the amount of stock so
withheld shall not result in adverse accounting consequences to the Company. All
elections shall be subject to the approval or disapproval of the Committee. The
value of shares withheld shall be based on the Fair Market Value of the stock on
the date that the amount of tax to be withheld is to be determined (the “Tax
Date”). Any election to have shares withheld or transferred for this purpose
will be subject to the following restrictions:


(a)    All elections must be made prior to the Tax Date.


(b)    All elections shall be irrevocable.


(c)    If the Grantee is an officer or director of the Company within the
meaning of Section 16 of the Securities Exchange Act of 1934 (“Section 16”), the
Grantee must satisfy the requirements of such Section 16 and any applicable
rules thereunder with respect to the use of stock to satisfy such tax
withholding obligation.




--------------------------------------------------------------------------------






9.    Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be given by hand delivery or by first class
registered or certified mail, postage prepaid, addressed, if to the Company, to
its Corporate Secretary, and if to the Grantee, to the Grantee’s address now on
file with the Company, or to such other address as either may designate in
writing. Any notice shall be deemed to be duly given as of the date delivered in
the case of personal delivery, or as of the second day after enclosed in a
properly sealed envelope and deposited, postage prepaid, in a United States post
office, in the case of mailed notice.


10.    Amendment. Except as provided herein, this Agreement may not be amended
or otherwise modified unless evidenced in writing and signed by the Company and
the Grantee.


11.    Relationship to Plan. This Agreement shall not alter the terms of the
Plan. If there is a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall prevail.


12.    Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.


13.    Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.


14.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.


15.    Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Grantee any right to be retained in the employ of the
Company and this Agreement is limited solely to governing the rights and
obligations of the Grantee with respect to this award.


16.    Restrictions on Transferability. The Grantee’s interest under this
Agreement, whether or not vested, may not be sold, assigned, transferred by gift
or otherwise, pledged or hypothecated, or otherwise disposed of, by operation of
law or otherwise at any time. Any attempt to do so shall be null and void.
17.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah, without regard to the choice of
law principles thereof.
18.    Section 409A.
(a)    The payments and benefits provided hereunder are intended to be exempt
from or compliant with the requirements of Section 409A of the IRC.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company reasonably determines that any payments or benefits hereunder
are not either exempt from or compliant with the requirements of Section 409A of
the IRC, the Company shall have the right to adopt such amendments to this
Agreement or adopt such other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that are necessary or appropriate (i) to preserve the intended tax treatment of
the payments and benefits provided hereunder, to preserve the economic benefits
with respect to such payments and benefits, and/or (ii) to exempt such payments
and benefits from Section 409A of the IRC or to comply with the requirements of
Section 409A of the IRC and thereby avoid the application of penalty taxes
thereunder; provided, however, that this Section does not, and shall not be
construed so as to, create any obligation on the part of the Company to adopt
any such amendments, policies or procedures or to take any other such actions or
to indemnify the Grantee for any failure to do so.




--------------------------------------------------------------------------------




(b)    It is not intended that any payments to be made pursuant to this
Agreement would be made on account of the Grantee’s “separation from service”
within the meaning of Section 409A of the IRC. However, in the event that any
payment is deemed to be so made, and if the Grantee is a “specified employee” as
defined in Section 409A on the date of such “separation from service,” then
notwithstanding anything to the contrary herein, no payment shall be made prior
to the earliest date on which payment may be made under Section 409A(a)(2)(B)(i)
(the six month delay rule for specified employees).
GRANTEE
 
 
QUESTAR CORPORATION
 
 
By
 
 
 
 
Ronald W. Jibson
President and CEO
 
 
 
 

    




